DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7-8, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 require that “the fan” and “the duct” include both intake and exhaust fans and intake and exhaust ducts. It is unclear how the single duct or fan as claimed can comprise both intake and exhaust fans and intake and exhaust ducts.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki (JP H09140013) in view of Peng et. al (US 2009/0059525 A1).
With respect to claim 1 Toshiyuki discloses a control panel unit for a machine tool comprises:
an openable door [reference character 7];
a casing [reference character 1] which closes an internal space in which a control device is arranged when the door is closed;
a duct [reference character 22] having a ventilation opening [refence character 22], the duct being closed at a closed end and open to the internal space at an open end [see annotated Fig. below], the ventilation opening being provided nearer the closed end of the groove to connect the groove with the internal space, and the duct being fixed to an inner wall of the casing [see Fig. 2] in such manner as the duct faces the inner wall of the casing; and a fan [reference character 72] mounted on the ventilation opening, wherein air in the internal space is taken into the groove enclosed by the inner wall and the duct by the operation of the fan.
Toshiyuki does not disclose that the duct is formed as a groove.
Peng discloses a ventilation duct [reference character 40] formed as a groove (the channel formed by the cover and the downwardly extending walls) which has a closed end proximal the ventilation opening and an open end distal from the ventilation opening [see annotated Fig. below]. The ventilation duct/groove is removably mounted to a base member [reference character 11].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the duct taught by Toshiyuki by forming it from a cover member and groove which is removably mounted to a base member (in the combination the inner wall of the cabinet) as taught by Peng, in order to allow for removal of the cover/groove for repair of either the duct or the fan.


    PNG
    media_image1.png
    306
    580
    media_image1.png
    Greyscale



                                     
    PNG
    media_image2.png
    443
    463
    media_image2.png
    Greyscale

	With respect to claim 2 Toshiyuki discloses inner wall comprising a bottom, a ceiling, and an upright wall connecting the bottom and the ceiling, and wherein the duct is fixed to at least one of the ceiling and a part of the upright wall nearer the ceiling than the bottom [see annotated Fig. below].Conclusion

                     
    PNG
    media_image3.png
    452
    433
    media_image3.png
    Greyscale


	With respect to claims 3-4 Toshiyuki discloses that the fan comprises an exhaust fan which discharges the air from the groove to the internal space through the ventilation opening [see Figs. 2 left side] and an intake fan [see Fig. 2 left side] which takes the air in the internal space into the groove through the ventilation opening, wherein the duct comprises an exhaust duct [reference character 22 right side] provided with the exhaust fan and an of the groove to connect the groove with the internal space, and the duct being fixed to an inner wall of the casing in such manner as the groove faces the inner wall of the casing; and a fan [reference character 72] mounted on the ventilation opening, wherein air in the internal space is taken into the groove enclosed by the inner wall and the duct by the operation of the fan (see 112(b) rejection above).
	With respect to claims 5-8 Toshiyuki does not disclose that the duce is detachably fixed to the inner wall.
Peng discloses a ventilation duct [reference character 40] formed as a groove (the channel formed by the cover and the downwardly extending walls) which has a closed end proximal the ventilation opening and an open end distal from the ventilation opening [see annotated Fig. below]. The ventilation duct/groove is removably mounted to a base member [reference character 11].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the duct taught by Toshiyuki by forming it from a cover member and groove which is removably mounted to a base member (in the combination the inner wall of the cabinet) as taught by Peng, in order to allow for removal of the cover/groove for repair of either the duct or the fan.

Claim(s) 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki (JP H09140013) in view of Peng et. al (US 2009/0059525 A1) as applied to claims 1, 2, 3, 4, 5, 6, 7, or 8 above, and further in view of Koji (JP  H05215476).
With respect to claims 9-16Toshiyuki does not disclose the control device includes an amplifier which activates a driven member, and wherein an upper end of the fan is positioned above an upper end of the amplifier.
Koji discloses a ventilated cabinet that includes a servo amplifier [reference character 7] which activates a driven member [a servo], and wherein an upper end of the fan [reference character 38] is positioned above an upper end of the amplifier [see Fig. 2].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the control panel unit taught by the combination of Toshiyuki and Peng by including an servo amplifier, as taught by Koji, for the purpose of driving a servo, and to place the top of the amplifier below the top of the fan to ensure that all of the heat rising from the amplifier is induced into the fan.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762